DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 16/656,792.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed. First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application. Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea. See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019). 
In the instant case, Claims 1-9 are directed toward a device (machine), Claims 10-18 are directed toward a method and Claims 19-20 are directed toward a medium (manufacture) thus, each of these claims falls within one of the four statutory categories as required by step 1. Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1. Independent Claim 1 recites as follows: 
Claim 1. A server device, comprising: a communication interface; and a processor configured to: receive, through the communication interface, operation data from a plurality of information processing devices at a first location; calculate operating states of the plurality of information processing devices at the first location for a plurality of time periods based on the received operation data; and generate an output including the calculated operating states by the time periods.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B). As the bold language above demonstrates, Applicant’s claims are directed toward judging whether or not machines are in-use at a particular location (in order to perform maintenance during the machine’s down time). This can be performed in a human mind simply by observing the machines. Independent Claim 1 and similarly Claims 10 and 19 are directed to an abstract idea in the category of Mental Processes. See 84 Fed. Reg. (4) at 52. 
Dependent Claims 2-5 and similarly Dependent Claims 11-14 recite specific items of observable evidence that show that a machine is more likely than not to be in-use at a particular time and also recite the abstract idea of judging whether or not machines are in-use at a particular location and contain the same abstract idea by virtue of their dependency on Claims 1 and 10, respectively.
Dependent Claims 6-7 and similarly Dependent Claim 15-16 recite the use case of point of sale terminals (cash registers) in a retail store and are abstract because additional information about whether or not a cash register is in use can be obtained by observing customers physically located near the machine and interacting with the machine.  Claims 6-7 and 15-16 contain the same abstract idea by virtue of their dependency on Claims 1 and 10, respectively.
Dependent Claims 8, 9, 17, 18 and 20 recite a specific output format and recite an abstract idea in the category of Certain Methods of Organizing Human Activity in the sub-category of Mental Processes by virtue of their dependency on Claims 1, 10 and 19 respectively.

Additionally Dependent Claims 6-7 and similarly Dependent Claims 15-16 in view of Independent Claims 1 and 10, respectively, recite an abstract idea in the category of Certain Methods of Organizing Human Activity in the sub-category of commercial or legal interactions since they concern gathering data about processing transactions at a retail point of sale.

Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2). The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. (4) at 55. Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use. See id. 
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application. The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way. Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility. See id. Therefore, there is no integration of the abstract idea into a practical application. 
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B. See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05. There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art. Rather, as noted above, a mental process of determining whether or not machines are in-use at a particular location is merely implemented by a general purpose computer. Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited generically recited computers and software that provide or achieve the steps of the invention. Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea. 
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception. See MPEP § 2106.05(f). Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps; 2) the claims invoke the computer to determine whether or not machines are in-use at a particular location; and 3) the claims are general and not recited in much particularity because it can apply to any type of machine.
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself. Claims 2-5 and 11-14 recite further limitations on the input, Claims 8, 9, 17, 18 and 20 recite further limitations on the output, and Claims 6-7 and 15-16 recite a use case. In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claim 1. Therefore, Claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-16 and 19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. Patent Publication 2017/0351889 to Satish Govindarajan et. al. (Govindarajan).

Regarding Claims 1, 10 and 19:
Govindarajan teaches a device that networks with a plurality of Point of Sale (POS) devices and tracks and coordinates maintenance/upgrades of each device. Govindarajan teaches: A server device, comprising: a communication interface; and a processor configured to: ([0016] “smart terminal harbor device…communications module” and [0017] “one or more hardware processors…server”).

receive, through the communication interface, operation data from a plurality of information processing devices at a first location; ([0018] “a transaction processing terminal device may be scanned through a diagnostic tool of the terminal harbor”).

calculate operating states of the plurality of information processing devices at the first location for a plurality of time periods based on the received operation data; ([0018] “The diagnostic tool may determine one or more conditions or statuses affecting the transaction processing terminal device…or other status or condition affecting the health and/or viability for usage of the transaction processing terminal device”).

and generate an output including the calculated operating states by the time periods. ([0021] “the terminal harbor may establish and update a database of transaction processing terminal devices, where the database may include information on which transaction processing terminal devices are available for use, which require maintenance or are receiving maintenance, and which transaction processing terminal devices are unavailable (e.g., broken or require physical maintenance)” and [0022] “database information on the device usage and/or available devices may be used to determine when to service and/or perform maintenance on each of the transaction processing terminal devices”).

Regarding Claims 2 and 11:
Govindarajan teaches all of the elements of Claim 1. Govindarajan also teaches: The server device according to claim 1, wherein the operation data includes a transaction processing rate for each information processing device in the plurality of information processing devices, and the operating states are calculated based on the transaction processing rate for each information processing device in the plurality of information processing devices. ([0023] “Other information may also affect when to service one or more of the transaction processing terminal devices, for example, current sales volume and/or detected customers” and [0046] “data on usage…may determine when to perform the process(es) to resolve the issues…downtime”). 

Regarding Claims 3, 4, 12 and 13:
Govindarajan teaches all of the elements of Claim 1. Govindarajan also teaches: The server device according to claim 1, wherein the operation data includes login time information indicating login transaction times for each information processing device in the plurality of information processing devices, and the operating states are calculated based on the login transaction times for each information processing device in the plurality of information processing devices. The server device according to claim 1, wherein the operation data includes power-on time information indicating when each information processing device in the plurality of information processing devices was in a power-on state, and the operating states are calculated based on the power-on time information for each information processing device in the plurality of information processing devices. ([0022] “one or more of the transaction processing terminal devices may be serviced when the transaction processing terminal device(s) has a “downtime” or is not in use. In one example, such downtime may occur during night or when the merchant is closed, where the merchant is not performing business and not using the transaction processing terminal device(s) for transaction processing” and [0023] “a schedule, such as a shift schedule, may be used to determine how many and which transaction processing terminal devices are required at certain times, and when other transaction processing terminal device may be serviced” and [0049] “selected based on the amount of time or the specific times that the merchant requires the transaction processing device”).

Regarding Claims 5 and 14:
Govindarajan teaches all of the elements of Claim 1. Govindarajan also teaches: The server device according to claim 1, wherein the operation data includes a maintenance inspection work history for at least one information processing device in the plurality of information processing devices. ([0079] “maintenance history” and [0027] “maintenance schedule” and [0018] “software version and/or required software updates, firmware version and/or required firmware updates, damage to software and/or hardware requiring maintenance or resolution, battery charge level, battery conditioning requirements for rechargeable batteries … other status or condition affecting the health and/or viability for usage of the transaction processing terminal device”).

Regarding Claims 6 and 15:
Govindarajan teaches all of the elements of Claim 1. Govindarajan also teaches: The server device according to claim 1, wherein the information processing devices are point-of-sale terminals. ([0015] “point-of-sale devices”). 

Regarding Claims 7 and 16:
 	Govindarajan teaches all of the elements of Claim 1. Govindarajan also teaches: The server device according to claim 1, wherein the first location is a retail store. ([0015] “at a merchant location…retail”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 9, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0351889 to Satish Govindarajan et. al. (Govindarajan) in view of Official Notice.

Regarding Claims 8 and 17:
Govindarajan teaches all of the elements of Claim 1. Govindarajan also teaches: The server device according to claim 1, wherein the output is a summary table listing calculated operating states… ([0021] “the terminal harbor may establish and update a database of transaction processing terminal devices, where the database may include information on which transaction processing terminal devices are available for use, which require maintenance or are receiving maintenance, and which transaction processing terminal devices are unavailable (e.g., broken or require physical maintenance). Additionally, the database may include information on time of use of each of the transaction processing terminal devices, type of use, communication devices using each of the payment terminal devices, and/or capabilities of the communication devices and/or transaction processing terminal devices” and [0022] “The database information on the device usage and/or available devices may be used to determine when to service and/or perform maintenance on each of the transaction processing terminal devices” and [0023] “At other times a schedule, such as a shift schedule, may be used to determine how many and which transaction processing terminal devices are required at certain times, and when other transaction processing terminal device may be serviced”. 

While Govindarajan does not specifically teach: by days of the week for each of the time periods, Examiner takes Office Notice that shift schedules are commonly organized by days and times of the week and it would have been well known at the time of Applicant’s effective filing date that the status summary database taught by Govindarajan would be continuously updated on a shift by shift, day by day basis to ensure maximum availability of transaction processing terminal devices when the merchant was open for business.

Regarding Claims 9, 18 and 20:
Govindarajan teaches all of the elements of Claim 1. Govindarajan also teaches: The server device according to claim 1, wherein the processor is further configured to … at least one time period for a scheduled maintenance appointment for the first location based on the calculated operating states for the plurality of information processing devices. ([0028] “other intelligent decision-making of service time may also be utilized. In this regard, certain transaction processing terminal devices may be utilized for certain communication devices of the merchant, where those certain communication devices are used at certain times (e.g., where an iPhone for a merchant is always used between 10 AM-6 PM Monday-Friday). Thus, the terminal harbor may maintain that specific transaction processing terminal device during the downtime, and make sure that the transaction processing terminal device is usable between the specific times required”). While Govindarajan does not specifically teach a suggest(ion) to a user with a specific maintenance time, Govindarajan teaches the determination of a best time for maintenance for each transaction terminal based on usage data and operating state and teaches communication with a user suggesting specific form of maintenance ([0019] “an alert to an administrator that may fix or otherwise assist in remedying the condition(s)”. Examiner takes Official Notice that it would have been obvious at the time of Applicant’s effective filing date that a maintenance alert provided to a user, as taught by Govindarajan, could include a specific time recommendation in the case of time sensitive maintenance requirements such as that taught in [0028], above, where the device had to be available at a specific time.

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.
U.S. Patent Publication 2014/0188642 (Whitler) teaches a POS controller that obtains POS metrics such as # items scanned per minute, ingress rate, egress rate, transaction frequency. See [0066] and also tables 7 and 8.
U.S. Patent Publication 2020/0027135 (Fernandez) teaches a POS security system that obtains POS analytics. See [0055].
U.S. Patent Publication 2018/0357627 (Chen, G) teaches a system that transitions POS devices between modes that obtains current and historical POS metrics, see at least [0041] and [0042].
U.S. Patent Publication 2021/0266839 (Chen, T) teaches determining a resource control state based on a power status (see [0004, 0016 and 0031]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627